Opinión disidente emitida por el
Juez Presidente, Señor Trías Monge,
a la que se une el Juez Asociado, Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 5 de febrero de 1976
Un agente del orden público detuvo el 16 de noviembre de 1974 al interventor por conducir alegadamente un vehículo de motor bajo los efectos de bebidas embriagantes. Tras el debido requerimiento, el interventor se negó a someterse al análisis químico de su aliento o su sangre. Conforme a la Ley de Vehículos y Tránsito, Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. see. 1044, el agente condujo entonces al detenido ante un magistrado, procediendo el mismo día a radicar la correspondiente denuncia. Oportuna-mente se interpuso acusación contra el interventor por alegada *633violación de la Sec. 5-801 de la Ley de Vehículos y Tránsito, 9 L.P.R.A. see. 1041.
Se celebró el juicio el 3 de marzo de 1975 ante tribunal de derecho. Presentada la prueba de cargo, el abogado del acu-sado argumentó que la declaración jurada que debe prestar el agente de orden público en estos casos, 9 L.P.R.A. see. 1044, se había prestado tardíamente, el 30 de enero de 1975, dos meses y medio después de los hechos. El Tribunal Superior declaró con lugar el planteamiento y, según la minuta, expresó que “absuelve libremente al acusado en base a que pasó un tiempo irrazonable desde la fecha de los hechos y la fecha en que se prestó la declaración jurada... .” El Pueblo de Puerto Rico ha recurrido ante nos en solicitud de certiorari para revi-sar esta determinación. Contra esta solicitud el interventor invoca la protección de la cláusula constitucional que expresa que “Nadie será puesto en riesgo de ser castigado dos veces por el mismo delito.” Art. II, Sec. 11, Constitución del Estado Libre Asociado de Puerto Rico.
Esta garantía constitucional tiene antiguas raíces en el derecho de Occidente. Lugo v. Tribunal Superior, 99 D.P.R. 244 (1970); Friedland, Double Jeopardy, Oxford University Press, 1969, págs. 5-16; Sigler, Double Jeopardy; The Development of a Legal and Social Policy, Cornell University Press, 1969, págs. 122-125. Se reconoció este derecho expresa-mente en las Siete Partidas de 1263, Partida VII, Título I, Ley 12, aunque no en las constituciones decimonónicas espa-ñolas que se aplicaron por trechos en Puerto Rico.
La fuente de nuestro actual derecho en este campo es el Derecho Común. En el informe a la Convención Constituyente de la Comisión sobre la Carta de Derechos se afirmó sobre la totalidad de la Sec. 11 del Art. II: *634en las interpretaciones judiciales.” 4 Diario de Sesiones 2568-2569. La fórmula escogida era equivalente al Art. 2 de la segunda Ley Orgánica, 39 Stat. 951 (1917), la que a su vez se basaba en la Quinta Enmienda a la Constitución de los Estados Unidos. (1)
*633“Esta sección contiene las garantías que protegen al acu-sado en el derecho común. Se expresan en la forma tradicional para incorporar así el significado jurídico que han adquirido
*634El derecho angloamericano es, por tanto, particularmente relevante para la interpretación de la cláusula que nos ocupa. Si bien no determina la extensión total de este derecho en nuestra sociedad, al menos ayuda a precisar su ámbito mínimo.
Se han descrito así los objetivos de al garantía bajo aná-lisis:
“La idea fundamental, una que está profundamente arraigada por lo menos dentro del sistema Anglo-Americano de jurisprudencia, es que no se le debe permitir al Estado, con todos sus recursos y poderes, intentar repetidas veces de condenar a un individuo por un delito, exponiéndolo así a una situación embarazosa, a gastos y a una prueba rigurosa, y obligándolo a vivir en un continuo estado de ansiedad e inseguridad, y aumentando la posibilidad de que pueda ser declarado culpable a pesar de ser inocente.” Plard Fagundo v. Tribunal Superior, 101 D.P.R. 444, 448 (1973), citando a Green v. United States, 355 U.S. 184, 187 (1957).
Se han elaborado diversas reglas para el logro de estos objetivos y el establecimiento del debido balance entre los intereses de la comunidad y la ciudadanía. Distintas situacio-nes exigen la aplicación de normas diferentes. (2) Examine-*635mos las operantes en las circunstancias específicas del caso de autos, mas limitando el análisis a la definición del alcance mínimo de la garantía en el derecho estadounidense.
El primer paso consiste en determinar cuándo se activa la cláusula. En el caso de juicios por jurado, la cláusula entra en juego cuando se insacula y juramenta el jurado. Downum v. United States, 372 U.S. 734 (1963). En los juicios por tribunal de derecho, el momento determinante es cuando co-mienza a desfilar la prueba. McCarthy v. Zerbst, 85 F.2d 640 (10th Cir. 1936); Serfass v. United States, 420 U.S. 377 (1975). La activación de la cláusula representa tan solo, no obstante, el inicio de la investigación de si se está colocando al acusado en riesgo de ser castigado dos veces por el mismo delito. United States v. Jorn, 400 U.S. 470 (1971). Puede haberse comenzado un juicio, por ejemplo, y aún darse cir-cunstancias, no presentes aquí, en que no pueda invocarse la cláusula. Illinois v. Somerville, 410 U.S. 458 (1973); United States v. Wilson, 420 U.S. 332 (1975). De no activarse la garantía siquiera, no existe usualmente impedimento para una solicitud de revisión por el Ministerio Público de una reso-lución adversa. (3) Serfass, supra, pág. 274.
El segundo paso estriba en precisar si efectivamente se está poniendo al acusado en riesgo de ser castigado dos veces por el mismo delito. Hasta hace pocos meses, privaba la teoría de que la cláusula contra la doble exposición evita revisar una “absolución”. United States v. Ball, 163 U.S. 662, 671 (1896); United States v. Sisson, 399 U.S. 267, 289 (1970). El foco del análisis lo constituía la determinación de si lo que había ocurrido originalmente montaba a una absolución, a *636una desestimación o a una declaración de nulidad del juicio. Comment, Government Appeals of “Dismissals” in Criminal Cases, 87 Harv. L. Rev. 1822 (1974). En United States v. Wilson, 420 U.S. 332 (1975) y en United States v. Jenkins, 420 U.S. 358 (1975) se varía fundamentalmente el enfoque y se instituye como criterio determinante la cuestión de si se requieren o no procedimientos adicionales de alguna índole, de revocarse la sentencia o devolverse el caso, para resolver cues-tiones de hecho esenciales para el establecimiento de elementos del delito imputado. The Supreme Court—1974, Term, 89 Harv. L. Rev. 1, 53-54 (1975).
Jenkins es de especial interés por su similaridad al caso de autos. En Jenkins se le envió al querellado una notificación de reclutamiento. El querellado obtuvo el modelo necesario para que se le clasificase como objetor por razones de conciencia, pero no se pospuso su reclutamiento para fines de radicar el modelo. El querellado no se presentó entonces al centro de reclutamiento y se procedió entonces a radicar la acusación correspondiente. El caso se vio por tribunal de derecho y al terminar el desfile de la prueba el tribunal decretó la desesti-mación de la acusación y ordenó la libertad del acusado. El tribunal de instancia señaló que, bajo Ehlert v. United States, 402 U.S. 99 (1971), la Junta de Servicio Selectivo tenía razón en rehusar posponer el reclutamiento en tales circunstancias, pero que Ehlert se había decidido después de los hechos del caso. El Ministerio Público apeló en base a que el tribunal había cometido error de derecho al no aplicar a Ehlert retro-activamente. El Tribunal Supremo de los Estados Unidos, por voz del Juez Rehnquist, rechazó la apelación por estimar que se estaba colocando al querellado en riesgo de ser castigado dos veces por el mismo delito. El Tribunal rehusó expresamente aceptar la teoría del gobierno de que, en casos vistos por tribunal de derecho, el gobierno debe poder apelar si al desfilar la prueba del Estado el juez decide el caso sobre una base *637errónea de derecho.(4) Rechazó también la teoría que, de declararse con lugar la apelación, la reapertura del caso para admitir prueba adicional simplemente representaría la conti-nuación del juicio, sin que pudiese invocarse la cláusula refe-rente a la exposición anterior. Tampoco consideró importante analizar si se trataba de una desestimación o una absolución. Estimó suficiente señalar que no se trataba claramente de un caso de anulación del juicio (mistrial); que se había libe-rado al acusado, aunque no se sabía a ciencia cierta si la deci-sión del tribunal de instancia resolvió las cuestiones de hecho en contra del gobierno ; y que bastaba de todos modos para los fines de la cláusula sobre la doble exposición que fuesen nece-sarios procedimientos ulteriores de alguna índole encaminados a resolver cuestiones de hechos relativos a los elementos consti-tutivos del delito. Aun si el tribunal de instancia, apuntó Rehnquist, no tuviese que recibir evidencia adicional, todavía sería necesario que hiciese determinaciones suplementarias de hechos. Se había expuesto por tanto al acusado al riesgo que se le castigase. En el caso de autos es claro que tendría que recibirse evidencia adicional y efectuar determinaciones sobre cuestiones esenciales de hechos, por lo que ha ocurrido una ex-posición anterior.
Jenkins no coloca al Ministerio Público en posición de in-defensión. (5) La aplicación de una regla comparable a la de Jenkins puede evitarse, además, parcial y aun totalmente, mediante el uso de diversos mecanismos disponibles a los fiscales. Puede redactarse la acusación en tal forma que el acusado se encuentre en la obligación de formular sus obje-*638ciones de derecho antes del juicio, so pena de su renuncia bajo la Regla 63 de nuestras Reglas de Procedimiento Criminal. En tal caso no entra en juego generalmente la cláusula sobre la doble exposición. Puede también solicitarse la dilucidación en la conferencia anterior al juicio de cuestiones que luego podrían crear dificultades. A lo que debe conducir Jenkins es precisamente al uso diligente e intenso por los fiscales de la nueva Regía 95.1, Ley Núm. 88 de 26 de junio de 1974.
Por los fundamentos expuestos, confirmaría la decisión del tribunal de instancia.

OQLa cláusula sobre exposición anterior de la Quinta Enmienda se aplica a los estados miembros de la Unión Americana, Benton v. Maryland, 395 U.S. 784 (1969). No es necesario expresarse aquí sobre cuestión federal alguna, sin embargo, en vista del resultado a que puede llegarse mediante la interpretación de la cláusula análoga que contiene la Constitución de Puerto Rico.


Las reglas desarrolladas sobre los complicados problemas que suscita la doble exposición están sujetas a gran variedad de excepciones. De ahí que deba tenerse extremo cuidado en particularizar. Las propias generalizaciones que hacemos aquí representan tan solo un esfuerzo de sim-*635plificar una situación concreta. No aludimos a las excepciones reconocidas en otras instancias a las reglas reseñadas, para evitar la prolijidad.


No es necesario emitir juicio alguno sobre el caso en que la resolu-ción del tribunal de instancia se funde en evidencia que constituya una defensa en los méritos.


La doctrina que prohíbe la apelación por el Estado por razón de haberse cometido error de derecho es antigua. Kepner v. United States, 195 U.S. 100, 129-130 (1904). Véase también: Pueblo v. Cabrera, 47 D.P.R. 185 (1934).


Es interesante observar que hace cuarenta años este Tribunal anti-cipó los resultados de Jenkins y Wilson en El Pueblo v. Rivera, 46 D.P.R. 113 (1934) y Pueblo v. Noonan, 46 D.P.R. 724 (1934). Véase también: Pueblo v. Cabrera, 47 D.P.R. 185 (1934).